DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the species of immunotherapy and checkpoint inhibitors in the reply filed on November 30, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-11 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 30, 2021.
Information Disclosure Statement
It is noted that two copies of the same IDS were filed September 9, 2020; all cited references were considered, and one signed copy of the corresponding form PTO-1449 is transmitted herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 4-8, and 14-15 are indefinite over the references in the claims to “aggressive treatment”.  This is a relative term that would be expected to have different meanings in different contexts; further, the term is not defined in the specification (only examples are provided), and does not have a fixed meaning in the art.  Accordingly, the term “aggressive treatment” does not have fixed boundaries, and its use in the claims renders them vague and indefinite.  It is noted that dependent claims 9 and 12 are excluded from this rejection because those claims are further limiting to particular, recited types of treatment (which correspond to preferred treatments taught in the disclosure).
Regarding claims 7-8, claim 7 recites the limitation "said skin sample" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because claim 1, from which claim 7 depends, does not reference a “skin sample”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites “determining prognosis or selecting therapy based on TCFr and” one or more other factors; however, independent claim  1, from which the claim depends, recite “treating said subject with an aggressive treatment when the TCFr is greater than a reference level” (i.e., a particular criterion that is to be met for “treating said subject with an aggressive treatment”).  While claim 1 is indefinite, claim 15 appears broader in at least some respects as compared to claim 1 – specifically, claim 15 simply recites “determining prognosis or selecting therapy based on TCFr” and one or more other factors – and thus claim 15 does not properly depend from claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tarhini et al (Journal for ImmunoTherapy of Cancer 6:112 [Oct 2018]; cited in IDS).
Initially, it is noted that no limiting definition is provided for the term “reference level”, such that the claims broadly encompass comparisons with any type of level employed as a reference in some manner.
Tarhini et al disclose the treatment of melanoma patients with ipilimumab, a checkpoint inhibitor that targets CTLA-4 (see entire reference, noting the teaching of CTLA-4 blockade by Tarhini et al page 5/10, right column); the teaching of ipilimumab administration corresponds to the elected species, and based on applicant’s disclosure and dependent claims 9 and 12, meets the requirement of an “aggressive treatment” of a subject.  
Tarhini et al further teach determining T cell frequency (TCFr) in samples, including primary melanoma samples from primary tumor biopsies (when available), as well as pre- and post-treatment metastatic tumor biopsies (see entire reference, particularly page 2/10, right column and page 3/10, both columns).  Tarhini et al report that patients exhibiting pathologic complete response (pCR) to ipilimumab were found to have significantly higher TCFr in their primary melanoma tumors, and that higher tumor T-cell clonality in primary tumor was also significantly associated with improved relapse-free survival (see Abstract, the section “Immune correlates” at page 5/10, Figures 2-3, 
In view of Tarhini et al’s own teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the method steps of Tarhini et al (of obtaining biopsy samples of a primary melanoma and determining TCFr therein) on patients having primary melanoma, and so as to have treated (as in independent claim 1) or selected for treatment (as in independent claim 2) with ipilimumab those patients whose T cell frequencies are consistent with response to ipilimumab based on the reported findings of Tarhini et al (using whatever reference level is convenient as a point of comparison, so long as it is consistent with the results reported for Tarhini et al as in their Figure 2).  As Tarhini et al report significant associations between TCFr levels in primary melanoma biopsies and ipilimumab response, an ordinary artisan would have been motivated to have performed such a method for the benefit of more appropriately treating a melanoma patient, so as to improve the likelihood of more successful treatment.  Further, regarding independent claim 3 it also would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the method steps of Tarhini et al (of obtaining biopsy samples of a primary melanoma and determining TCFr therein) on patients having primary melanoma, and so as to have identified a subject as likely to progress to metastatic melanoma based on the reported findings of Tarhini et al (using whatever reference level is convenient as a point of comparison, so long as it is consistent with 
With further regard to dependent claims 4-6, it is noted that Tarhini et al disclose patients as specified in the claims; see, e.g., the disclosure of patients with cutaneous melanoma, and T1-4 melanoma; page 2/10, right column.  Regarding claims 7-8, the indefiniteness of these claims is again noted; Tarhini et al teach the use of TCRbeta gene sequencing, and specifically high-throughput sequencing, to determine TCFr of primary melanoma biopsy samples, which meets the requirements of these claims (see page 3/10, right column, “T-cell receptor sequencing”).  Regarding claims 9 and 12, it is reiterated that ipilimumab meets the requirements of these claims.  Regarding claim 14, it is reiterated that as the claims are non-limiting with regard to a type of “reference level”, any level reasonably suggested by Tarhini et al is sufficient to meet the claims; Figure 2 of Tarhini et al also appears to illustrate a cut-off between responding and non-responding patients of approximately 20% for T cell fraction.  Regarding claim 15, this claim is also indefinite, but it is noted that Tarhini et al at least disclose Breslow thickness (page 2/10, right column).
Tarhini et al thus suggest the methods of each of claims 1-9, 12, and 14-15.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 12, and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With regard to claim 1 and its dependent claims, while the claimed method includes a preamble of “treating a subject who has primary melanoma”, the final step of the claim states “treating said subject....when the TCFr is greater than a reference level”, such that the claim explicitly does not require a treatment in all cases (rather, the claim clearly includes a conditional limitation, where at least some patients would not receive treatment).  As such, this claim recites and encompasses something that could be performed entirely in the human mind, i.e., deciding to not provide treatment based on test results, which is an abstract idea 
Independent claims 2-3 also recite abstract ideas, claim 2 of “selecting a subject” for treatment, and claim 3 of “identifying a subject....as likely to progress to metastatic melanoma”; both of these activities could also be performed entirely in the human mind.
These judicial exceptions are not integrated into a practical application because the only active steps of the claims are data gathering steps that amount to insignificant extra-solution activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these data gathering steps, whether considered individually or in combination, were well-understood, routine and conventional at the time of applicant’s invention (as evidenced by the teachings of Tarhini et al discussed above); the inclusion of these steps in the claims thus does not add anything significantly more than a judicial exception.
With further regard to claims 4-6, these steps are further limiting only of data gathering steps, and were known in the art at the time of the invention, and thus do not 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inoue et al (OncoImmunology 5:9, e1204507 [April 2016]; cited in IDS) report performing TCRbeta repertoire analysis with respect to metastatic melanoma (see entire reference).  Church et al (Immunity 43:631 [Oct 2015]; cited herein) provide an overview of how tumor microenvironment relates to therapy response, including a discussion of the presence of infiltrating T cells (see entire reference, particularly page 632, middle and right columns).  Bethune et al (Current Opinion in Biotechnology 48:142 [May 2017]; cited herein) provide an overview of T cell-mediated cancer immunotherapy, suggesting a need for the more routine use of TCR repertoire sequencing (see entire reference).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634